Citation Nr: 0730368	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
midshaft fracture of the right fifth metacarpal, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for an 
occipital scalp laceration scar from November 4, 1997.

3.  Entitlement to service connection for exotropia of the 
right eye.

4.  Entitlement to service connection for arthritis of the 
right hand.

5.  Entitlement to service connection for a disorder of the 
cervical spine.

6.  Entitlement to an effective date prior to September 30, 
2002 for the award of service connection for an anxiety 
disorder.




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

By a decision entered in September 1991, the RO, among other 
things, granted service connection for an occipital scalp 
laceration scar, assigned a zero percent (noncompensable) 
evaluation therefor, and denied an increased (compensable) 
rating for service-connected residuals of a midshaft fracture 
of the right fifth metacarpal.  The veteran appealed to the 
Board of Veterans' Appeals (Board), challenging the assigned 
evaluations.  In August 1993, while that appeal was pending, 
the RO entered another decision that, in pertinent part, 
denied service connection for a disorder of the right eye, 
arthritis of the right hand, a psychiatric disorder, and a 
disorder of the cervical spine.

In November 1995, the Board, among other things, denied the 
veteran's claim for a compensable rating for the occipital 
scalp laceration scar.  The claim for an increased rating for 
residuals of the midshaft fracture of the right fifth 
metacarpal was remanded for additional development.  As for 
the claims for service connection for a disorder of the right 
eye, arthritis of the right hand, a psychiatric disorder, and 
a disorder of the cervical spine, the Board noted that the 
veteran had expressed disagreement with the RO's August 1993 
denial of those claims, but that the claims had not yet been 
developed for appellate review.  (The Board had nevertheless 
taken the veteran's testimony at a March 1994 hearing on 
these issues.)  As a result, the Board referred those issues 
to the RO for appropriate action.

The veteran appealed the Board's November 1995 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In October 1996, the parties to the appeal 
filed a joint motion asking the Court to vacate and remand 
that portion of the Board's decision that had denied a 
compensable rating for the occipital scalp laceration scar.  
The Court granted the motion later that same month.  In April 
1997, the Board remanded the matter to the RO for additional 
development.

In March 1998, while the case was in remand status, the RO 
issued the veteran a statement of the case (SOC) pertaining, 
in part, to his claims for service connection for a disorder 
of the right eye, arthritis of the right hand, a psychiatric 
disorder, and a disorder of the cervical spine.  He filed a 
substantive appeal later that same month, thereby perfecting 
those issues for appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The RO continued the prior 
denials and returned the case to the Board.

In January 2000, the Board disallowed the veteran's claims 
for service connection for a psychiatric disorder and a right 
eye disorder other than exotropia.  The other issues on 
appeal (pertaining to higher evaluations for the occipital 
scalp laceration scar and residuals of the midshaft fracture 
of the right fifth metacarpal; service connection for 
arthritis of the right hand and a disorder of the cervical 
spine; and reopening of a previously denied claim for service 
connection for exotropia of the right eye) were remanded for 
additional development.

In August 2002, while the case was in remand status, the RO 
granted a 10-percent rating for residuals of the midshaft 
fracture of the right fifth metacarpal, effective from July 
2, 1991 (the date of receipt of the veteran's claim for 
increase).  The RO also granted a 10-percent rating for the 
occipital scalp laceration scar, effective from November 4, 
1997.  The prior denials were otherwise confirmed, and the 
case was returned to the Board.

In May 2003, the Board granted a 10-percent rating for the 
veteran's occipital scalp laceration scar for the period 
prior to November 4, 1997.  The Board also denied a rating in 
excess of 10 percent for the occipital scalp laceration scar 
from November 4, 1997; denied a rating in excess of 10 
percent for residuals of the midshaft fracture of the right 
fifth metacarpal; denied service connection for arthritis of 
the right hand and a disorder of the cervical spine; and 
reopened and denied the claim for service connection for 
exotropia of the right eye.

The veteran appealed the Board's May 2003 decision to the 
Court.  In May 2004, the parties to the appeal filed a joint 
motion asking the Court to vacate and remand the Board's 
decision insofar as it denied a rating in excess of 10 
percent for the occipital scalp laceration scar from November 
4, 1997, a rating in excess of 10 percent for residuals of 
the midshaft fracture of the right fifth metacarpal, and 
service connection for arthritis of the right hand, a 
disorder of the cervical spine, and exotropia of the right 
eye.  The Court granted the motion later that same month.

In November 2004, the Board remanded the case for additional 
development.  In June 2006, while the case was in remand 
status, the RO granted service connection for an anxiety 
disorder, effective from September 17, 2003.  The veteran 
filed a notice of disagreement with respect to the effective 
date.  In December 2006, the RO granted an effective date of 
September 30, 2002 for the award, and furnished him a 
statement of the case (SOC) with respect to the issue of his 
entitlement to an effective date prior to September 30, 2002.  
In January 2007, he perfected an appeal of that issue by 
filing a timely substantive appeal.  The prior denials were 
otherwise continued, and the case was returned to the Board.  
The appeal is now presented for the Board's further 
consideration.

The Board notes that the veteran has had two Board hearings 
during the course of the present appeal.  The first such 
hearing, held in March 1994, was conducted by one Veterans 
Law Judge (VLJ), and the second hearing, held in June 1999, 
was conducted by another.  Because the law requires that a 
VLJ (Member of the Board) who conducts a hearing on appeal 
participate in the Board's final determination, see 
38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, an expanded 
panel of the Board was assigned to consider the veteran's 
appeal in January 2000.  See 38 U.S.C.A. § 7102; 38 C.F.R. 
§ 19.3(a).  Since that time, the VLJ who conducted the March 
1994 hearing has left the Board's employ.  As a result, the 
panel has been reconstituted pursuant to 38 C.F.R. § 19.3(b).  
(The issues addressed in the March 1994 hearing were the same 
as those addressed in the June 1999 hearing, which hearing 
was conducted by a member of the Board who continues to 
participate in this determination.)

The Board's present decision is limited to a final 
disposition of issues 2, 5, and 6, enumerated above.  For the 
reasons set forth below, the remaining issues on appeal 
(issues 1, 3, and 4) are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's occipital scalp laceration scar is tender, 
painful, and elevated on palpation.

2.  The veteran's occipital scalp laceration scar is not 
ulcerated, poorly nourished, unstable, adherent to underlying 
tissue, causative of limitation of motion or function, or 
subject to repeated ulceration; the skin in the vicinity of 
the scar is not indurated or inflexible.  The scar is no more 
than 3 centimeters in length, no more than 4 millimeters in 
width, and covers an area no larger than 1.2 square 
centimeters.  The scar is characterized by an area of 
hypopigmentation 0.5 square centimeters in size, and an area 
of textural abnormality that covers 0.15 square centimeters.  
The scar is not associated with missing or damaged underlying 
soft tissue, and results in no more than "slight" 
disfigurement.

3.  The veteran has a current disability of the cervical 
spine; however, it cannot be medically attributed to any 
injury, disease, or event during active military service.  
Arthritis of the cervical spine is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from service.

4.  By a decision entered in January 2000, the Board 
disallowed the veteran's claim for service connection for a 
psychiatric disorder as not well grounded.  The veteran did 
not appeal the Board's decision to the Court; nor did he 
request VCAA readjudication of the claim within two years of 
the enactment of the VCAA.  Thereafter, no further claim for 
service connection for a psychiatric disorder, whether formal 
or informal, was received before September 30, 2002.  No 
clear evidence of non-receipt of the Board's January 2000 
decision has been received.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for an occipital scalp laceration scar for the 
period from November 4, 1997, to August 29, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5104, 7105 (West 
2002); 38 C.F.R. §§ 3.103, 3.159 (2006); 38 C.F.R. §§ 4.1, 
4.7, 4.118 (Diagnostic Codes 7800, 7803, 7804, 7805) (2002).

2.  The criteria for the assignment of a separate, additional 
10-percent rating for disfigurement attributable to an 
occipital scalp laceration scar have been met from August 30, 
2002; the criteria for the assignment of a higher rating for 
that period have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5104, 7105 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.7, 
4.118 (Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) 
(2006).

3.  The veteran does not have a cervical spine disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service; arthritis of the cervical spine 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  An effective date earlier than September 30, 2002, for 
the award of service connection for an anxiety disorder is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2006); 38 C.F.R. § 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the 10-percent evaluation assigned 
for his occipital scalp laceration scar from November 4, 
1997, is inadequate.  He also contends that he is entitled to 
service connection for a disorder of his cervical spine on 
the basis of in-service trauma.  He further contends that an 
effective date prior to September 30, 2002 should be granted 
for the award of service connection for an anxiety disorder.  
He says that he has continuously prosecuted a claim for 
service connection for a psychiatric disorder since 1985, and 
maintains that he did not receive notice of a January 2000 
Board decision that disallowed the claim.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The Court has held that the notice requirements of the VCAA 
apply generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction.  Id.

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date are assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) ("In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.

1.  The Claim for a Higher Evaluation for an
Occipital Scalp Laceration Scar

The veteran's claim for a rating in excess of 10 percent for 
his occipital scalp laceration scar falls squarely within the 
fact pattern outlined in Dingess.  Thus, no section 5103(a) 
notice is required.  As for the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that 
the veteran has been provided with various communications, 
including an SOC, and multiple supplemental SOC's (SSOC's), 
that contain notice of VA's rating determinations; his 
appellate rights; a summary of the relevant evidence; 
citations to applicable law; and a discussion of the reasons 
for the decision made by the agency of original jurisdiction.  
In short, the procedural requirements of the law have been 
satisfied.  No further due process development is required.

2.  Claims for Service Connection for a Disorder of the 
Cervical Spine
and for an Earlier Effective Date for the Award of Service 
Connection
for an Anxiety Disorder

As for the veteran's claims for service connection for a 
disorder of the cervical spine and an earlier effective date 
for the award of service connection for an anxiety disorder, 
the Board finds that VA has satisfied its duty to notify with 
respect to those claims by way of VCAA notice letters sent to 
the veteran in March 2001, March 2005, and July 2005; by way 
of an attachment sent to the veteran in April 2006, in 
connection with the mailing of an SSOC; and by way of an 
attachment sent to the veteran in August 2006, in connection 
with the mailing of the notice of the RO's grant of service 
connection for an anxiety disorder.  Those documents, taken 
together, informed the veteran of the information and 
evidence necessary to substantiate his claims.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
evidence in his possession that pertained to his claims.  He 
was also informed of the manner in which disability ratings 
and effective dates are assigned.  Although the totality of 
the required notice was not provided until after the 
veteran's claims were initially adjudicated, his cervical 
spine and anxiety disorder claims were subsequently re-
adjudicated in an SSOC and SOC of August and December 2006, 
respectively, thereby correcting any defect in the timing of 
the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled as it pertains to the claims that are 
currently being adjudicated.  The veteran's service medical 
records have been obtained, as have the records underlying 
his disability award by the Social Security Administration, 
and reports of his VA treatment have also been procured.  He 
has been examined, and he has not identified and/or provided 
complete releases for any other evidence that needs to be 
obtained in connection with the claims that are presently 
being decided.  No further development action is required.

II.  The Merits of the Veteran's Claims

A.  Evaluation of Occipital Scalp Laceration Scar

1.  Factual Background

At the time of the veteran's service entrance examination, 
conducted in November 1966, his head and scalp were noted to 
be normal.  In September 1969, it was noted that an 
unspecified wound was "healing well."  In November 1969, he 
was treated for a scalp laceration.  It was noted that he had 
been in a fight.  Later in November 1969, three sutures were 
removed from his scalp.  It was noted that the wound was 
healing well.  Later that same month, when he was examined 
for service discharge, no abnormalities of the head or scalp 
were identified.

VA treatment records dated from July 1985 to June 2006 show 
that in October 1993 the veteran was noted to have a scar on 
his skull that was considered inflamed.  In December 1995, he 
complained of tenderness and pain associated with his scalp 
scar and physical examination revealed the presence of a 2-
millimeter red and tender area which appeared to be an area 
where a scab was recently scratched off.  In October 1996, 
the presence of scalp tenderness was noted.

When the veteran was examined for VA purposes in December 
1985, it was noted that he had a healed scar in the occipital 
area.  During an RO hearing held in May 1992, he testified 
that he had been beaten about the head and neck by military 
police officers during service.  He reported that a wound on 
his head had been closed with stitches, and said that he 
currently had a scar at the site of the wound.  He described 
the scar as being like a "ridge" that ran down the back of 
his head.  He indicated that the scar became inflamed from 
time to time, especially during the winter months.

When the veteran was examined for VA purposes in December 
1992, he reported that he had suffered trauma to his scalp 
during service.  Physical examination revealed a 2-centimeter 
transverse scar in the left posterior occipital region that 
was well healed, non-tender, and flesh colored.  It was noted 
that the scar was "nonphotographable."

During a Board hearing held in March 1994, the veteran 
testified that the scar on his head was behind his hair.  He 
said that it created a "ridge" on the back of his head that 
could be felt with a finger.  He stated his belief that the 
scar had not healed well, and indicated that the scar at 
times turned red, swelled, scabbed over, and got sore and 
painful.

When the veteran was examined for VA purposes in February 
1996, it was noted that he had a reported history of a 
laceration of the scalp.  When he was examined by VA in 
September 1996, it was noted that he was "status post 
occipital scar trauma . . . ."  Physical examination 
revealed a 3-centimeter occipital scar that was well healed, 
non-tender, and flesh colored.  There was no retraction.

On VA examination in November 1997, the veteran reported that 
his scar swelled and reddened with cold weather, and that he 
cut it with his comb when he was doing his hair.  He also 
indicated that he experienced shooting pains in the scar, 
especially in the winter months, and he indicated that it 
would "puff out" in cold weather.  On physical examination, 
the examiner was unable to find the scar, but was able to 
feel the presence of what had likely been a scar in the past.  
The examiner noted the presence of a 3-centimeter arcing 
lesion from the vertex, arcing toward the occiput; the lesion 
was 3 centimeters by 2 millimeters in size.  The examiner 
noted that there was no outward indication of a scar, only a 
very minor ridge to palpation that was probably 2 millimeters 
in height and 2 millimeters in width.  At the superior aspect 
of the ridge there was what appeared to be one area of 
excoriation of raised 3-millimeter erythematous pustules with 
a scabbed region on the surface.  The examiner indicated that 
since the scar was not noticeable, pictures were not taken.  
The examiner also noted that the outside temperature that day 
was 42 degrees, and that the veteran's scar showed no sign of 
outward puffiness or swelling, other than at the superior 
region.

At a June 1999 hearing before a Veterans Law Judge, the 
veteran testified that his scar was tender and that it was 
raised, particularly in the winter months.  He indicated that 
the scar would catch in his comb and contended that it was 
disfiguring.

The veteran was afforded a VA examination in July 2000, at 
which time his claims file was reviewed.  He informed the 
examiner that his scar swelled.  Physical examination 
revealed the presence of a 2-centimeter linear, flat, white 
and tender scar on the scalp.  The examiner noted that the 
scar was not subject to ulceration, was covered by hair, and 
was visible only by close inspection.

In May 2004, the veteran was seen by a VA nurse practitioner.  
It was noted that he wanted a "form completed for lawyer to 
try and get increases on disabilities."  The veteran 
reported that he had burning and shooting pains at the site 
of the scar on his head, and that the skin over the scar was 
fragile and irritated easily, as with combing his hair.  On 
examination, he was noted to have a 2-centimeter scar in the 
occipital scalp area.  It was noted that the form for the 
lawyer had been completed.

The "form" completed for the veteran's lawyer is of record.  
A preprinted heading on the form reads, "MEDICAL OPINION."  
Below the heading, there is a preprinted statement that 
reads, "I have reviewed [the veteran's] medical records.  
Based on my review and evaluation of this patient, I am able 
to provide the following medical opinions . . . ."  Below 
that statement is another preprinted statement that reads, 
"[The veteran's] scalp scar is more disabling than 10% 
because . . . ."  Following the second preprinted statement 
is a handwritten entry that reads, in pertinent part, "While 
station[ed] in Germany [patient] reports [secondary] 
nightstick trauma . . . 2 [centimeter] scar occipital area of 
head [patient complained of] burning at old injury sites 
[with occasional] sharp shooting pains.  [Patient] states 
skin over scars is fragile and irritates easily (like with 
combing hair)."  The form is signed by a VA nurse 
practitioner and a physician.  At the top of the form is a 
handwritten notation that reads, "Please note, I have no 
specific guidelines as to what constitutes a greater than 10% 
percent disability . . . the following are the [patient's] 
current complaints."  (Emphasis in original.)

On VA examination in November 2005, the veteran complained 
that his scar was painful, that he had breakdown of the skin 
in the vicinity of the scar, and that the scar bled when he 
combed his hair.  On examination, the scar was noted to have 
a maximum width of 0.4 centimeters and a maximum length of 
2.5 centimeters.  There was a small reddish crust at the apex 
of the scar, 0.3 by 0.3 centimeters in size.  It was noted 
that the scar was elevated, that it was manifested by an 
irregular surface 0.5 by 0.3 centimeters in size, and that 
there was an area of lightened discoloration in the area of 
the scar, 1.7 by 0.3 centimeters in size.  The scar was not 
tender to palpation, was not adhered to underlying tissue, 
and there was no inflammation, edema, depression, induration, 
inflexibility, keloid formation, or skin ulceration or 
breakdown.  Photographs were taken.  There was no underlying 
tissue loss, no limitation of motion or loss of function 
attributable to the scar, and the examiner indicated that the 
scar did not result in any disfigurement of the head, face, 
or neck.

2.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006). 

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118.  Amendments to these criteria became 
effective on August 30, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; the Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (now codified at 
38 C.F.R. § 4.118).

Prior to August 30, 2002, a 10 percent rating was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  Diagnostic Code 7803.  A 10 percent 
rating was also warranted for superficial scars that were 
tender and painful on objective demonstration.  Diagnostic 
Code 7804.  In addition, scars could be rated on the basis of 
limitation of function of affected parts.  Diagnostic Code 
7805.  As for disfiguring scars of the head, face, and neck, 
a zero percent (noncompensable) rating was warranted for 
scars that resulted in only slight disfigurement and a 
10 percent rating was warranted for moderate disfigurement.  
Diagnostic Code 7800.  If there was severe disfigurement, 
especially if the condition produced a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating was warranted.  If there was a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement, a 50 percent 
rating was warranted.  When in addition to tissue loss and 
cicatrization there was marked discoloration, color contrast, 
or the like, the 10 percent rating under Diagnostic Code 7800 
could be increased to 30 percent; the 30 percent to 
50 percent; and the 50 percent to 80 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted for VA central 
office rating, with several unretouched photographs.  Id.

The current version of Diagnostic Code 7800 lists eight 
characteristics of disfigurement for purposes of evaluation.  
They are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square cm.); (7) underlying 
soft tissue missing in an area exceeding 6 square inches (39 
square cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 square cm.).  Id.

Under current Diagnostic Code 7800, a 10 percent rating is 
warranted for disfiguring scars of the head, face, or neck if 
only one the characteristics of disfigurement is present.  If 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or if there are two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted.  If there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or if there are four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.  The highest available rating for disfigurement, 
80 percent, is warranted where there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or if there are 
six or more characteristics of disfigurement.  When 
evaluating under these criteria, unretouched color 
photographs are taken into consideration.  Id. Note 3.

Scars-other than those of the head, face, and neck-that are 
deep or cause limited motion, are currently rated under 
Diagnostic Code 7801.  Under that code, a 10 percent rating 
is warranted if the area or areas affected exceed 6 square 
inches (39 square cm.).  Higher ratings of 20, 30, and 40 
percent are warranted if the affected area or areas exceed 12 
square inches (77 square cm.), 72 square inches (465 square 
cm.), and 144 square inches (929 square cm.), respectively.  
A "deep" scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2.

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under Diagnostic Codes 7802, 7803, and 7805.  Under 
Diagnostic Code 7802, a 10 percent rating is warranted if the 
area or areas cover 144 square inches (929 square cm.) or 
more.  For purposes of that code, scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  Ten percent 
ratings are also warranted under Diagnostic Codes 7803 and 
7804 for superficial scars that are unstable or that are 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on limitation of function of the 
affected part.  Diagnostic Code 7805.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent under the "old" criteria for 
the veteran's occipital scalp laceration scar for the period 
on and after November 4, 1997.  The current 10-percent 
evaluation was assigned under the provisions of former 
Diagnostic Code 7804, on the basis that the scar was found to 
be tender and painful on objective demonstration.  That is 
the maximum rating permitted under that code.  Thus, there is 
no basis for the assignment of a higher evaluation under the 
"old" version of Diagnostic Code 7804.

As to former Diagnostic Codes 7803 and 7805, the Board notes 
that none of the medical evidence suggests that the veteran's 
scar is poorly nourished.  Nor does the evidence suggest that 
the scar is causative of any limitation of function.  The 
Board acknowledges the veteran's complaint that the scar 
bleeds when he catches it on his comb, and his complaint that 
the skin is "fragile" and easily irritated at times, and 
notes that there are medical reports of record that show that 
he sometimes has a reddish crust, or scabbing, in the 
vicinity of the scar.  However, there is no indication that 
the scar is subject to true ulceration.  See Dorland's 
Illustrated Medical Dictionary 1770 (28th ed. 1994) (defining 
"ulcer" as "a local defect, or excavation, of the surface 
of an organ or tissue, which is produced by the sloughing of 
inflammatory necrotic tissue").  Indeed, the scar has 
historically been described as "well healed," to include on 
examinations in December 1992 and September 1996, and VA 
examiners in July 2000 and November 2005 specifically noted 
that the scar was neither ulcerated nor subject to 
ulceration.  Accordingly, the Board finds no sound 
evidentiary basis for the assignment of a higher evaluation 
under former Diagnostic Codes 7803 or 7805.

With respect to former Diagnostic Code 7800, the Board notes 
that the medical evidence shows that the scar has been 
described as red and/or somewhat crusted at times, that it is 
subject to scabbing, that it is characterized by a raised 
ridge of sorts, and that it is manifested by an irregular 
surface and an area of lightened discoloration.  The medical 
evidence shows, however, the scar itself is rather small; no 
more than 3 centimeters long and 4 millimeters wide.  The 
areas of redness, scabbing, and/or crusting are also quite 
small-covering an area of approximately 3 millimeters by 3 
millimeters-and the "ridge" is no more than 2 millimeters 
in height and 2 millimeters in width.  In addition, the areas 
of irregularity and discoloration are quite limited, 
measuring 0.5 by 0.3 and 1.7 by 0.3 centimeters, 
respectively.  Further, the evidence shows that the scar is 
at least partially obscured by the veteran's hair, and has at 
times been described as difficult or impossible to find.  
Under the circumstances, and with review of the photographs 
taken in November 2005, it is the Board's conclusion that the 
totality of the evidence demonstrates that the veteran's scar 
is productive of no more than "slight" disfigurement, and 
that the greater weight of the evidence is therefore against 
the assignment of a higher evaluation under the provisions of 
former Diagnostic Code 7800.

As to the "new" criteria, the Board finds that the evidence 
supports the assignment of a separate, additional 10-percent 
rating for the veteran's occipital scalp laceration scar 
under the current version of Diagnostic Code 7800, pertaining 
to disfigurement.  Some of the available medical evidence 
describes the veteran's scar as flat.  On VA examination in 
November 1997, however, the examiner noted a very minor ridge 
to palpation along the length of the scar.  Similarly, in 
November 2005, the scar was described as elevated.  Under the 
current version of Diagnostic Code 7800, outlined above, a 
10-percent rating is warranted if the surface contour of a 
scar of the head is elevated on palpation.  There is no 
requirement that the elevation be visible.  Nor is there any 
requirement that the scar be elevated to any particular 
minimum extent.  Accordingly, and resolving reasonable doubt 
in favor of the veteran, it is the Board's conclusion that a 
separate, additional 10-percent rating is warranted for the 
veteran's scar under Diagnostic Code 7800 from August 30, 
2002; the effective date of the amended criteria.

The Board finds, however, that the preponderance of the 
evidence is against the assignment of a separate, additional 
rating in excess of 10 percent under the current version of 
Diagnostic Code 7800.  As noted previously, the veteran's 
scar is no more than 3 centimeters long and 4 millimeters 
wide.  The area of hypopigmentation is only 1.7 by 0.3 
centimeters in size (0.5 square centimeters), and the area of 
textural abnormality measures only 0.5 by 0.3 centimeters 
(0.15 square centimeters).  The scar is not shown to be 
adherent to underlying tissue, and it is not characterized by 
missing underlying soft tissue.  Nor is the skin in the 
vicinity of the scar shown to be indurated or inflexible.  
Accordingly, and because the scar does not affect the nose, 
chin, forehead, eyes, ears, cheeks, or lips, there is no 
basis for the assignment of a rating in excess of 10 percent 
under the current version of Diagnostic Code 7800.

Neither do any of the other potentially applicable codes 
provide a basis for a higher evaluation.  As to current 
Diagnostic Code 7804, the Board notes that the veteran is 
already in receipt of the maximum available rating under that 
code.  Consequently, that code provides no basis for the 
assignment of a higher rating.  Diagnostic Codes 7801, 7802, 
and 7805 likewise provide no basis for the assignment of a 
higher rating, inasmuch as the veteran's scar is located on 
his head, is not "deep" (i.e., is not associated with 
underlying soft tissue damage), is less than 6 square inches 
(39 square centimeters) in size, and is not shown to result 
in any limitation of motion or function.

With respect to Diagnostic Code 7803, the Board acknowledges 
the veteran's complaint that his scar bleeds when he catches 
it on his comb, and his complaint that the skin is 
"fragile" and easily irritated at times, and notes that 
there are medical reports of record that show that he 
sometimes has a reddish crust, or scabbing, in the vicinity 
of the scar.  However, as noted above, there is no indication 
that the scar is subject to true ulceration.  Indeed, the VA 
examiner who saw the veteran most recently (in November 2005) 
specifically noted that, although there was some crusting in 
the vicinity of the scar, there was no skin ulceration or 
"breakdown" over the scar.  Accordingly, for all these 
reasons, it is the Board's conclusion that the preponderance 
of the evidence is against the assignment of a higher 
evaluation under the current version of Diagnostic Codes 
7801-7805.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized in recent years for problems with his scar, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Service Connection for a Disorder of the Cervical Spine

1.  Factual Background

At the time of the veteran's service entrance and discharge 
examinations, conducted in November 1966 and November 1969, 
respectively, his neck, spine, and musculoskeletal system 
were all found to be normal.  His service records are 
completely negative for any complaints of, or treatment for, 
a disability of the cervical spine.  In September 1969, it 
was noted that an unspecified wound was "healing well."

Private treatment records dated from April 1983 to July 1997 
show treatment for cervical strain.  VA treatment records 
dated from July 1985 to June 2006 show that the veteran 
presented in July 1985 with complaints of neck pain.  He 
asked for a neck brace, and stated his belief that his neck 
problems were related to a head injury he sustained in 
service.  The examiner indicated that the veteran was not 
eligible for a neck brace through VA, and referred him to the 
RO in Huntington, West Virginia, so that he could file a 
claim for service-connected benefits.  The diagnostic 
assessment was that he had acute/chronic back pain status 
post remote trauma.

In August 1985, the veteran reported that a military police 
officer had beaten him on the head with a night stick during 
service.  He said that he had been hospitalized for four 
days, and indicated that the wound had required 20 stitches.  
In May and June 1991, the veteran presented for VA treatment 
and complained of right shoulder discomfort and occasional 
numbness and pain in his right hand.  The clinical assessment 
was that he had causalgia and/or recurrent adhesive 
capsulitis.  In September 1991, the veteran complained of 
neck pain and weakness in his right hand.  X-rays of the 
cervical spine revealed disc degeneration at C6-7.  
Subsequent treatment reports show continued complaints of 
neck pain and treatment for degenerative changes affecting 
the cervical spine.

When the veteran was examined for VA purposes in November 
1985, he complained of numbness in his legs and arms, among 
other things.  On physical examination, his neck was found to 
be within normal limits.

Three lay statements from acquaintances of the veteran, all 
dated in June 1991, collectively indicate that he has had 
trouble with his shoulders, arms, and right hand due to 
injuries sustained in service.  During a hearing held at the 
RO in May 1992, the veteran testified that he had been beaten 
about the head and neck by military police officers during 
service.  He indicated that he had a scar on his neck as a 
result of the beating, and also reported that he suffered 
from arthritis of the neck and shoulders.

On VA examination in December 1992 the veteran complained of 
radiating cervical pain.  X-ray studies disclosed the 
presence of degenerative arthroses of the lower cervical 
spine, and the veteran was diagnosed with cervical 
sprain/strain of undetermined etiology.

At his March 1994 hearing before a Veterans Law Judge, the 
veteran testified that he had been struck in the head and 
neck area by military police while in service and that this 
trauma had caused his cervical spine condition.  An EMG study 
in March 1996 showed no electrical evidence of a cervical 
radiculopathy.

The veteran was afforded a VA examination in November 1997, 
at which time he reported developing neck problems following 
a beating he received in service.  Physical examination 
disclosed the presence of a scar on the veteran's neck.  At 
his June 1999 hearing before a Veterans Law Judge, the 
veteran testified that his neck problems resulted from a 
beating he received in service, and that he had experienced 
neck problems in service and thereafter.

The veteran was afforded a VA examination in August 2001, at 
which time he contended that he first experienced neck pain 
after a beating by military police in service.  The examiner 
reviewed the veteran's claims file, and noted the absence of 
any mention of an injury to the neck in service or within one 
year thereof.  Following examination of the veteran and 
review of diagnostic studies showing the presence of cervical 
spine disc disease and degenerative joint disease, the 
examiner concluded that the veteran's neck impairment was 
likely not service connected.

On file is the report of a September 2001 VA neurological 
examination of the veteran.  He reported neck pain that he 
alleged first occurred after trauma in service.

In May 2004, the veteran was seen by a VA nurse practitioner.  
It was noted that he wanted a "form completed for lawyer to 
try and get increases on disabilities."  The veteran 
reported that he had neck pain and decreased movement with 
associated neuropathy into his shoulders and upper neck since 
the time that he was struck about the head and neck with 
night sticks during service.  On examination, he was noted to 
have decreased range of motion in the cervical spine.  The 
assessment was that he had chronic pain of the neck.  It was 
noted that the form for the lawyer had been completed.

The "form" completed for the veteran's lawyer is of record.  
A preprinted heading on the form reads, "MEDICAL OPINION."  
Below the heading, there is a preprinted statement that 
reads, "I have reviewed [the veteran's] medical records.  
Based on my review and evaluation of this patient, I am able 
to provide the following medical opinions . . . ."  Below 
that statement is another preprinted statement that reads, 
"[The veteran's] neck condition is related to his service-
related head injury because . . . ."  Following the second 
preprinted statement is a handwritten entry that reads, 
"pain and [decreased] movement in neck [with] associated 
neuropathy into shoulders and [up] neck.  [Patient] states 
[symptoms] started after head trauma he received [with] 
nightsticks while in Germany."  The form is signed by a VA 
nurse practitioner and a physician.

In December 2005, the veteran underwent a VA mental disorders 
examination.  In a section of the report entitled, "PAST 
MEDICAL HISTORY," it was noted, among other things, that the 
veteran had neck difficulties "which he sustained while in 
the service."  The report was signed a social worker and a 
clinical psychologist.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded SSA disability benefits due, in 
part, to acute and chronic post-traumatic cervical strain 
with range-of-motion abnormalities.  The records also show 
that he was awarded worker's compensation as a result of a 
1982 occupational injury to his back.

2.  Analysis

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2006).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disorder of the cervical spine.  
The Board does not question that the veteran presently 
suffers from a cervical spine disability.  That fact is well 
established.  The dispositive question here is whether there 
is a nexus, or link, between the current disability and a 
disease, injury, or event during service.

In this regard, the Board notes that there are three pieces 
of VA medical evidence of record that appear to speak to the 
question of nexus.  The first, dated in August 2001, 
indicates that a link is unlikely.  The other two, dated in 
May 2004 and December 2005, suggest that there is a link.

The Board has reviewed these three opinions, along with the 
other evidence of record, and finds the opinion from August 
2001 most probative.  Although a VA physician in May 2004 
endorsed an opinion to the effect to that the veteran has a 
"neck condition" that is related to injury in service, it 
does not appear from the face of that opinion, or from the 
associated clinical record, that the physician reviewed the 
veteran's VA claims file prior to offering an opinion on the 
question of nexus:  In terms of a rationale, the opinion 
refers only to the veteran's subjective report of continued 
symptoms since service, with no reference to the fact that 
the records in his claims file are completely devoid of 
complaints or findings relative to the neck during service or 
for more than 10 years thereafter.  By contrast, it is clear 
that the opinion from August 2001 was based on a review of 
the claims file.  The examiner took note of the veteran's 
complaints, as well as the facts that the evidence showed no 
evidence of an injury to the neck in service, or treatment 
within one year thereof, and concluded that the impairment of 
the veteran's neck was "likely not service-connected."

As for the December 2005 "opinion," it is questionable 
whether the statements in that report were actually intended 
to express an opinion as to the etiology of the veteran's 
neck disorder, or whether they were merely intended to 
reflect the veteran's allegations.  In any event, the Board's 
finds that that "opinion," to the extent that it was 
intended as such, is not entitled to any probative weight.  
This is true because it was offered by a social worker and 
clinical psychologist outside their areas of expertise, and 
is not supported by any substantive rationale.  As such, it 
is essentially "non-evidence" on the question of etiology.

Although the veteran believes that his cervical spine 
disorder can be attributed to service, and has submitted lay 
statements to support his claim, the record does not 
establish that either he or his affiants have the medical 
training necessary to offer competent opinions on matters of 
medical etiology.  As a result, their opinions on the matter 
cannot be afforded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As noted above, the veteran's cervical spine 
disorder is not shown to have been diagnosed or objectively 
manifested during service or for a number of years 
thereafter.  Under those circumstances-and in light of the 
more probative medical opinion evidence of August 2001-the 
Board must conclude that the greater weight of the evidence 
is against the claim for service connection.  The claim is 
therefore denied.

C.  Earlier Effective Date for the Award of Service 
Connection
for an Anxiety Disorder

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2006).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2006).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2006).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).  If the Board disallows the appeal, 
the disallowance becomes final as of the date of mailing 
stamped on the face of the Board's decision.  See 38 C.F.R. 
§ 20.1100 (2006).  With exceptions not here applicable, any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), 5108 (West 2002); 
38 C.F.R. §§ 3.400(q)(1)(ii) (2006).

Applying the foregoing principles to the facts of the 
veteran's case, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to September 30, 2002, for the award of service connection 
for an anxiety disorder.  The record shows that the veteran 
filed a claim for service connection for a psychiatric 
disorder in July 1993.  The RO denied the claim in August 
1993, and the veteran perfected an appeal to the Board.  In 
January 2000, the Board disallowed the appeal, finding the 
claim not well grounded.  The veteran did not appeal the 
Board's determination to the Court.  Nor did he request VCAA 
readjudication of his claim within two years of the enactment 
of the VCAA.  See VCAA, Pub. L. No. 106-475, § 7(b) (2000).  
As a result, the Board's decision remained final.  
38 U.S.C.A. §§ 7252, 7266 (West 1991); 38 C.F.R. § 20.1100 
(1999).  Consequently, and because no further claim for 
service connection for a psychiatric disorder, whether formal 
or informal, was thereafter received before September 30, 
2002, the effective date of the subsequent award can be no 
earlier than September 30, 2002.

The Board acknowledges the veteran's assertion that he did 
not receive a copy of the Board's decision that disallowed 
his claim in January 2000.  The Board notes, however, that a 
"presumption of regularity" attaches to the official acts 
of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 
F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a 
presumption, rebuttable only by "clear evidence to the 
contrary," that public officers have properly discharged 
their official duties.  Id.  This necessarily includes the 
Board's mailing of its decisions.  Here, the veteran has 
offered only a bare allegation of non-receipt of the Board's 
January 2000 decision, without any evidence to support it.  
Under the circumstances, the Board cannot conclude that the 
presumption of regularity has been rebutted.  The claim for 
an earlier effective date must be denied.


ORDER

The claim for a rating in excess of 10 percent for an 
occipital scalp laceration scar for the period from November 
4, 1997, to August 30, 2002, is denied.

A separate 10-percent rating for disfigurement attributable 
to an occipital scalp laceration scar is granted from August 
30, 2002, subject to the law and regulations governing the 
award of monetary benefits.

The claim for service connection for a disorder of the 
cervical spine is denied.

An effective date earlier than September 30, 2002, for the 
award of service connection for an anxiety disorder is 
denied.


REMAND

Heretofore, the veteran's claim for service connection for 
arthritis of the right hand has been denied on the basis that 
the condition is not currently shown.  Consistent with 
radiographic studies performed since the early 1990's, the 
report of a VA X-ray of the right hand, dated in November 
2005, contains no reference to any findings of arthritis.  
Since that time, however, in a statement dated in May 2006, 
the veteran's private doctor, K. D. Gibson, D.O., has 
indicated that the veteran is, in fact, being treated for 
arthritis of the right hand and that the disorder is 
secondary to a crush injury in 1968 (during the veteran's 
period of service).  No copies of Dr. Gibson's recent 
clinical reports or radiographic studies, if any, were 
provided.  Neither did Dr. Gibson provide any rationale for 
his opinion as to nexus.  Under the circumstances, the Board 
finds that it would helpful to obtain copies of any new or 
additional relevant treatment records from Dr. Gibson that 
have not been previously reviewed.  (Clinical records were 
last received from Dr. Gibson in August 1997.)  Thereafter, 
the veteran's hand should be re-examined for purposes of 
determining whether he does, in fact, have arthritis of the 
right hand and, if so, whether the condition can be 
attributed to service or an already service-connected 
disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).

The Board last considered the merits of the veteran's claim 
for service connection for exotropia of the right eye in May 
2003.  Since that time, the VA General Counsel and the United 
States Court of Appeals for the Federal Circuit have issued 
opinions reinterpreting the application of the presumption of 
soundness.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 
23027 (May 4, 2005).  Specifically, in order to rebut the 
presumption, VA must now show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  In light of these revised standards, the Board 
finds it necessary to obtain a medical opinion as to the 
onset and progression of the veteran's exotropia.  A remand 
is required.  38 C.F.R. § 19.9 (2006).

The veteran's claim for an increased rating for residuals of 
a midshaft fracture of the right fifth metacarpal is 
inextricably intertwined with his claim for service 
connection for arthritis of the right hand.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board will 
therefore defer action on the former claim until the 
development sought on the latter has been completed.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
copies of new or additional relevant records 
of treatment in the possession of K.D. 
Gibson, D.O., to include any relevant records 
that have been generated since records from 
Dr. Gibson were last received in August 1997, 
and to identify, and provide releases for 
(where necessary), any other care provider 
who might possess new or additional evidence 
pertinent to the claims remaining on appeal.  
If the veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his right 
hand.  After reviewing the claims file, 
examining the veteran, and completing any 
testing deemed necessary-including any 
necessary imaging studies-the examiner 
should offer an opinion as to whether the 
veteran in fact has arthritis of the right 
hand.  If arthritis is present, the examiner 
should describe the areas of the hand that 
are affected and offer an opinion, with 
respect to each affected area, as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the arthritis can be attributed to an 
event, injury, or disease in service, or has 
been caused by, or chronically worsened by, 
the disability of the veteran's right fifth 
metacarpal or any other service-connected 
disability.  A complete rationale should be 
provided.

3.  Also arrange to have the veteran 
scheduled for an examination of his right 
eye.  The examiner should review the claims 
file, examine the veteran, conduct any 
testing deemed necessary, and provide an 
opinion with respect to each of the following 
questions:

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had exotropia of the right 
eye prior to his entry into the 
military?

b.  If it is clear and unmistakable 
that the veteran had exotropia of the 
right eye prior to his entry into the 
military, is it clear and unmistakable 
that the disability underwent no 
chronic or permanent increase in 
severity during service?

c.  If it is clear and unmistakable 
that the veteran had exotropia of the 
right eye prior to his entry into the 
military, and it is debatable whether 
it underwent a chronic or permanent 
increase in severity during service, is 
it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
any increase in severity during service 
was due to the natural progress of the 
condition?

A complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for arthritis of the right hand and exotropia 
of the right eye, and his claim for an 
increased rating for residuals of a midshaft 
fracture of the right fifth metacarpal.  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded portion of the 
veteran's appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	ROBERT E. SULLIVAN	MARK F. HALSEY
              Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals	  Board of Veterans' 
Appeals



		
	N. R. ROBIN
                                                    Veterans 
Law Judge
  Board of Veterans' Appeals


 Department of Veterans Affairs


